DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                                   YARI CHEN,
                                    Appellant,

                                        v.

                           STATE OF FLORIDA,
                                Appellee.

                                  No. 4D17-2589

                             [November 9, 2017]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Martin S. Fein, Judge;
L.T. Case No. 08-10012 CF10A.

   Yari Chen, Miami, pro se.

   No brief filed for appellee.

PER CURIAM.

   Affirmed.

GROSS, FORST and KLINGENSMITH, JJ., concur.



                             *           *          *

   Not final until disposition of timely filed motion for rehearing.